Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10, 13, 15 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of the claimed structure and function is not found nor suggested by the prior art of record. 
In detail claim 1 recites an integrated power supply system…a bi-directional DC-to-DC converter, coupled to the rechargeable battery assembly and the DC bus; an AC transformer, coupled to the grid power source and configured to transform a voltage level of the grid power source, and the AC transformer having a delta-connected primary side and a wye-connected secondary side coupled to the bi-directional AC-to-DC converter in a single- phase connection; wherein the bi-directional AC-to-DC converter provides an input common connection end and an output neutral point, and the common connection end and the output neutral point are coupled to one phase of the primary side of the AC transformer, and a controller, configured to control power electricity provided from the grid power source, the at least one renewable power source, and the rechargeable battery assembly feeding into and being drawn from the DC bus, thereby keeping a bus voltage of the DC bus substantially fixed at a system voltage is not disclosed nor suggested by the prior art of record. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        February 26, 2021


/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836